Case 2:18-cv-01314-GRB-AKT Document 35 Filed 01/10/19 Page 1 of 2 PageID #: 433




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------x
  JOHN LAFACE,
                                                                        Docket No.: 18-CV-01314
                                               Plaintiff,                     (ADS)(AKT)


                             -against-
                                                                        DECLARATION
  EASTERN SUFFOLK BOCES; BOARD OF
  TRUSTEES, EASTERN SUFFOLK BOCES; DR.
  JULIE DAVIS LUTZ, in her official capacity as COO,
  EASTERN SUFFOLK BOCES, and individually; DR. R.
  TERRY McSWEENEY, in her official capacity as
  Assistant Superintendent for Human Resources,
  EASTERN SUFFOLK BOCES, and individually; JILL
  DIAMOND, in her official capacity as School Personnel
  Officer, EASTERN SUFFOLK BOCES, and
  individually; KEITH ANDERSON, in his official
  capacity as Supervisor, EASTERN SUFFOLK BOCES,
  and individually; THOMAS BILKA, in his official
  capacity as Supervisor, EASTERN SUFFOLK BOCES,
  and individually,

                                               Defendants.
 -------------------------------------------------------------------x

         ADAM I. KLEINBERG, an attorney duly admitted to practice law in the State of New

 York and within this judicial district, declares that the following statements are true and correct

 under the penalty of perjury:

         1.       I am a partner in the law firm SOKOLOFF STERN LLP, counsel for Defendants

 in this action. I submit this declaration in support of Defendants’ motion for sanctions and

 attorneys’ fees under Fed. R. Civ. P. 11(c), 28 U.S.C. § 1927, 42 U.S.C. § 1988, and the Court’s

 inherent authority.
Case 2:18-cv-01314-GRB-AKT Document 35 Filed 01/10/19 Page 2 of 2 PageID #: 434




        2.      The following exhibits are relevant to Defendants’ motion and are complete and

 accurate copies of what they purport to be.

        3.      Attached as Exhibit A is a copy of Plaintiff’s amended complaint, filed on

 December 15, 2018.

        4.      Attached as Exhibit B is a copy of a December 19, 2018 email from me to Plaintiff’s

 counsel, Harriet Gilliam, enclosing Defendants’ notice of motion for sanctions and a “Safe Harbor”

 letter establishing the grounds for this motion.

        5.      Attached as Exhibit C is an October 28, 2016 email from Brandon Nasierowski to

 Jill Diamond enclosing a doctor’s note from Dr. Christine Doucet, bearing document numbers

 D00569-70.

        6.      Attached as Exhibit D is an October 17, 2016 email from Ryan Ruf to Julie Lutz,

 bearing document number D002208.

        7.      Attached as Exhibit E is a copy of Defendants’ Response to Plaintiff’s First Set of

 Interrogatories and Requests for the Production of Documents, dated November 16, 2018.

        WHEREFORE, Defendants respectfully request that the Court issue sanctions against

 Plaintiff and his counsel and in favor of Defendants, together with costs, expenses, and attorneys’

 fees, and such other and further relief as this Court deems just, equitable, and proper.

 Dated: Carle Place, New York
        January 10, 2019                                SOKOLOFF STERN LLP

                                                        ________________________
                                                        ADAM I. KLEINBERG




                                                    2
